Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 11) “for each client request of the plurality of client requests, recording, by a resource consumption tracker of the computer system, in an electronic consumption record, an identity of a user that initiated said each client request, an identity of a second learning resource that the user consumed, and a timestamp that indicates a date or time that the second learning resource was consumed by the user; based on the consumption data, generating, by the computer system, a plurality of learning resource tuples, each learning resource tuple indicating that one learning resource that was consumed by a user prior to another learning resource that was consumed by the user; wherein generating the plurality of resource tuples comprises, for each user of the plurality of users: identifying, by the computer system, one or more electronic consumption records in the consumption data that are associated with said each user; based on the timestamp in each of the one or more electronic consumption records, generating an order of the learning resources indicated in the one or more electronic consumption records; generating one or more learning 
Customized learning paths is well known in the art. For instance, Packard et al. (2011/0039249) in view of Bilic et al. (2016/0358494) teaches customized learning paths. However, Packard in view of Bilic is silent on “for each client request of the plurality of client requests, recording, by a resource consumption tracker of the computer system, in an electronic consumption record, an identity of a user that initiated said each client request, an identity of a second learning resource that the user consumed, and a timestamp that indicates a date or time that the second learning resource was consumed by the user; based on the consumption data, generating, by the computer system, a plurality of learning resource tuples, each learning resource tuple indicating that one learning resource that was consumed by a user prior to another learning resource that was consumed by the user; wherein generating the plurality of resource tuples comprises, for each user of the plurality of users: identifying, by the computer system, one or more electronic consumption records in the consumption data that are associated with said each user; based on the timestamp in each of the one or more electronic consumption records, generating an order of the learning resources indicated in the one or more electronic consumption records; generating one or more learning resource tuples based on the order; performing a plurality of aggregations, wherein each aggregation in the plurality of aggregations involves aggregating different sets of learning resource tuples in the plurality of learning resource tuples, wherein each set of learning resource tuples comprises the same two learning resources in the same order; based on a subset of the plurality of aggregations, generating, for a first user that 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715